
	
		II
		Calendar No. 471
		111th CONGRESS
		2d Session
		S. 193
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2009
			Mrs. Feinstein (for
			 herself, Mr. Brownback,
			 Mr. Inouye, Mr.
			 Roberts, Mr. Akaka,
			 Mr. Voinovich, Mrs. Boxer, Mr.
			 Johanns, Mr. Nelson of
			 Nebraska, and Mr. Brown of
			 Ohio) introduced the following bill; which was read twice and
			 referred to the
			 Committee on the
			 Judiciary
		
		
			July 21, 2010
			Reported by Mr. Leahy,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To create and extend certain temporary district court
		  judgeships. 
	
	
		1.Temporary judgeships for
			 district courts
			(a)Additional
			 temporary judgeships
				(1)In
			 generalThe President shall appoint, by and with the advice and
			 consent of the Senate—
					(A)1 additional
			 district judge for the eastern district of California; and
					(B)1 additional
			 district judge for the district of Nebraska.
					(2)Vacancies not
			 filledThe first vacancy in the office of district judge in each
			 of the offices of district judge authorized by this subsection, occurring 10
			 years or more after the confirmation date of the judge named to fill the
			 temporary district judgeship created in the applicable district by this
			 subsection, shall not be filled.
				(b)Extension of
			 certain temporary judgeshipsSection 203(c) of the Judicial
			 Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note) is
			 amended—
				(1)in the second
			 sentence, by inserting the district of Hawaii, after
			 Pennsylvania,;
				(2)in the third
			 sentence (relating to the district of Kansas), by striking 17
			 years and inserting 26 years;
				(3)in the fifth
			 sentence (relating to the northern district of Ohio), by striking 17
			 years and inserting 25 years; and
				(4)by inserting
			 The first vacancy in the office of district judge in the district of
			 Hawaii occurring 20 years or more after the confirmation date of the judge
			 named to fill the temporary judgeship created under this subsection shall not
			 be filled. after the sixth sentence.
				
	
		1.Short titleThis Act may be cited as the
			 Temporary Judgeships and Bankruptcy
			 Judgeships Act of 2010.
		ITemporary judgeships for
			 district courts
			101.Temporary judgeships
			 for district courts
				(a)Additional temporary
			 judgeships
					(1)In
			 generalThe President shall appoint, by and with the advice and
			 consent of the Senate—
						(A)1 additional district
			 judge for the eastern district of California; and
						(B)1 additional district
			 judge for the district of Nebraska.
						(2)Vacancies not
			 filledThe first vacancy in the office of district judge in each
			 of the offices of district judge authorized by this subsection, occurring 10
			 years or more after the confirmation date of the judge named to fill the
			 temporary district judgeship created in the applicable district by this
			 subsection, shall not be filled.
					(b)Extension of certain
			 temporary judgeships
					(1)Judicial Improvements
			 Act of 1990Section 203(c) of the Judicial Improvements Act of
			 1990 (Public Law 101–650; 28 U.S.C. 133 note) is amended—
						(A)in the third sentence
			 (relating to the district of Kansas), by striking 19 years and
			 inserting 26 years;
						(B)in the sixth sentence
			 (relating to the northern district of Ohio), by striking 19
			 years and inserting 25 years; and
						(C)in the seventh sentence
			 (relating to the district of Hawaii), by striking 16 years and
			 inserting 20 years.
						(2)21st Century Department
			 of Justice Appropriations Authorization ActSection 312(c)(2) of
			 the 21st Century Department of Justice Appropriations Authorization Act (Public
			 Law 107–273; 28 U.S.C. 133 note) is amended—
						(A)by striking The
			 first vacancy and inserting Except with respect to the district
			 of Arizona, the central district of California, and the eastern district of
			 Texas, the first vacancy; and
						(B)by adding The
			 first vacancy in the office of district judge in the district of Arizona, the
			 central district of California, and the eastern district of Texas authorized by
			 this subsection, occurring 20 years or more after the confirmation date of the
			 judge named to fill the temporary district judgeship created in the applicable
			 district by this subsection, shall not be filled. at the end.
						IIBankruptcy
			 Judgeships
			201.Short
			 titleThis title may be cited
			 as the Bankruptcy Judgeship Act of
			 2010.
			202.Additional permanent
			 offices of bankruptcy judgesSection 152(a)(2) of
			 title 28, United States Code, is amended—
				(1)in the item relating to
			 the eastern and western districts of Arkansas by striking 3 and
			 inserting 4;
				(2)in the item relating to the eastern
			 district of California by striking 6 and inserting
			 8;
				(3)in the item relating to the district of
			 Delaware by striking 1 and inserting 6;
				(4)in the item relating to the middle district
			 of Florida by striking 8 and inserting 9;
				(5)in the item relating to the northern
			 district of Florida by striking 1 and inserting
			 2;
				(6)in the item relating to the southern
			 district of Florida by striking 5 and inserting
			 7;
				(7)in the item relating to the northern
			 district of Georgia by striking 8 and inserting
			 10;
				(8)in the item relating to the southern
			 district of Georgia by striking 2 and inserting
			 3;
				(9)in the item relating to the district of
			 Maryland by striking 4 and inserting 7;
				(10)in the item relating to the eastern
			 district of Michigan by striking 4 and inserting
			 7;
				(11)in the item relating to the northern
			 district of Mississippi by striking 1 and inserting
			 2;
				(12)in the item relating to the district of
			 Nevada by striking 3 and inserting 5;
				(13)in the item relating to the district of New
			 Hampshire by striking 1 and inserting 2;
				(14)in the item relating to the district of New
			 Jersey by striking 8 and inserting 9;
				(15)in the item relating to the northern
			 district of New York by striking 2 and inserting
			 3;
				(16)in the item relating to the southern
			 district of New York by striking 9 and inserting
			 10;
				(17)in the item relating to the eastern
			 district of North Carolina by striking 2 and inserting
			 3;
				(18)in the item relating to the western
			 district of North Carolina by striking 2 and inserting
			 3;
				(19)in the item relating to the middle district
			 of Pennsylvania by striking 2 and inserting
			 3;
				(20)in the item relating to the eastern
			 district of Tennessee by striking 3 and inserting
			 4;
				(21)in the item relating to the western
			 district of Tennessee by striking 4 and inserting
			 5;
				(22)in the item relating to the eastern
			 district of Virginia by striking 5 and inserting
			 6; and
				(23)in the item relating to the southern
			 district of West Virginia by striking 1 and inserting
			 2 .
				203.Conversion of certain
			 temporary offices of bankruptcy judges to permanent offices
				(a)Conversion of certain
			 temporary offices established by
			 Public Law
			 109–8The
			 temporary offices of bankruptcy judges established by section 1223(b)(1) of
			 Public Law
			 109–8 (28 U.S.C. 152 note) for the
			 following districts are hereby converted so as to be included in the permanent
			 offices of bankruptcy judges that are added by the amendments made by section
			 202 with respect to the corresponding districts:
					(1)The eastern district of
			 California.
					(2)The district of
			 Delaware.
					(3)The southern district of
			 Florida.
					(4)The southern district of
			 Georgia.
					(5)The district of
			 Maryland.
					(6)The district of New
			 Jersey.
					(7)The northern district of
			 New York.
					(8)The southern district of
			 New York.
					(9)The eastern district of
			 North Carolina.
					(10)The middle district of
			 Pennsylvania.
					(11)The western district of
			 Tennessee.
					(12)The eastern district of
			 Virginia.
					(13)The district of
			 Nevada.
					(b)Conversion of certain
			 temporary offices established by
			 Public Law
			 102–361The temporary offices of bankruptcy
			 judges established by section 3(a) of
			 Public Law
			 102–361 (28 U.S.C. 152 note) for the
			 following districts are hereby converted so as to be included in the permanent
			 offices of bankruptcy judges that are added by the amendments made by section
			 202 with respect to the corresponding districts:
					(1)The district of
			 Delaware.
					(2)The district of New
			 Hampshire.
					(3)The eastern district of
			 Tennessee.
					204.Extension of certain
			 temporary offices of bankruptcy judges established by
			 Public Law
			 109–8
				(a)ExtensionsThe temporary offices of bankruptcy judges
			 established for the eastern district of Pennsylvania and the middle district of
			 North Carolina by section 1223(b)(1) of
			 Public Law
			 109–8 (28 U.S.C. 152 note) are extended
			 until the 1st vacancy occurring in the office of a bankruptcy judge in the
			 respective district resulting from the death, retirement, resignation, or
			 removal of a bankruptcy judge and occurring 5 years or more after the date of
			 the enactment of this Act.
				(b)Applicability of other
			 provisionsExcept as provided
			 in subsection (a), all other provisions of section 1223(b) of
			 Public Law
			 109–8 (28 U.S.C. 152 note) remain
			 applicable to the temporary offices of bankruptcy judges referred to in
			 subsection (a).
				205.Paygo offset
				(a)Bankruptcy filing
			 feesSection 1930(a) of title 28, United
			 States Code, is amended—
					(1)in paragraph (1)—
						(A)in subparagraph (A) by
			 striking $245 and inserting $246; and
						(B)in subparagraph (B) by
			 striking $235 and inserting $236; and
						(2)in paragraph (3) by striking
			 $1,000 and inserting $1,050.
					(b)United States Trustee
			 FundSection 589a(b) of title 28, United
			 States Code, is amended—
					(1)in paragraph (1)—
						(A)in subparagraph (A) by
			 striking 40.46 and inserting 40.28; and
						(B)in subparagraph (B) by striking
			 28.33 and inserting 28.15; and
						(2)in paragraph (2) by
			 striking 55 and inserting 52.38.
					(c)Collection and
			 deposition of miscellaneous bankruptcy feesSection 406(b) of the Judiciary
			 Appropriations Act, 1990 (Public Law 101–162;
			 28 U.S.C.
			 1931 note) is amended—
					(1)by striking
			 28.87 and inserting 28.74;
					(2)by striking
			 35.00 and inserting 34.77; and
					(3)by striking
			 25 and inserting 23.81.
					206.Effective
			 dates
				(a)General effective
			 dateExcept as provided in
			 subsection (b), this title and the amendments made by this title shall take
			 effect on the date of the enactment of this Act.
				(b)Special effective
			 dateThe amendments made by section 205 shall take effect 180
			 days after the date of the enactment of this Act.
				Amend the title so as to read:
	 An Act to create and extend certain temporary district court judgeships
	 and authorize the appointment of additional bankruptcy judges, and for other
	 purposes..
	
		July 21, 2010
		Reported with an amendment and an amendment to the
		  title
	
